Title: To George Washington from Major Henry Lee, Jr., 21 July 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          July 21st 79
        
        The enemy again landed this morning on Stoney-point.
        I conjecture this debarkation to be serious: as their baggage tents &c. are also on shore.
        General Stirling’s brigade compose the present garrison; the General commands.
        The few wounded men left behind the other day, I have taken the liberty to send on board ship. They are received on the same terms & are to be conside[red] in the same point of view when exchanged, as those deliverd on the 17th inst.
        They were troublesome to us, remote from the hospitals of the

army, & being few in number I did not conceive it worth while to trouble your Excell’y on the occasion.
        The enemy’s fleet upwards of forty sail still continue off Stoney-point. I have the honor to be sir with perfect respect Your Excellencys most ob. h: servt
        
          Henry Lee Junr
        
      